COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Elder and Bray
Argued at Salem, Virginia


GARY WAYNE DESPER
                                       MEMORANDUM OPINION * BY
v.   Record No. 2538-95-3            CHIEF JUDGE NORMAN K. MOON
                                         DECEMBER 31, 1996
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                        J. Michael Gamble, Judge
             Joseph A. Sanzone (Joseph A. Sanzone
             Associates, on brief), for appellant.

             Eugene Murphy, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             brief), for appellee.



     Gary Wayne Desper appeals his conviction of damaging or

defacing property in violation of Code § 18.2-137.    Appellant

argues that the trial court committed reversible error by

improperly admitting evidence of an alleged prior bad act of

appellant.    We disagree, and find that the trial court did not

err in admitting evidence of appellant's alleged prior bad act

because it was relevant to prove prior relations and motive.

     In mid to late June, 1995, Virginia Dalton, the owner of Cut

Loose, a beauty salon, discussed with Gay Charlton the

possibility of Charlton coming to work for Dalton.    Subsequently,

Dalton told a number of people that Charlton would be working at

the salon.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
       On the evening of July 4, 1995, appellant was observed with

a spray can outside of Dalton's store.    He was bending down near

the door spray painting the building.    A teal green Chevy S-10

truck, similar to appellant's vehicle, was in the salon's parking

lot.   The eyewitness later identified appellant in a photo

lineup.

       The following day, Dalton discovered the words "Gay" and

"Nails by Gay" spray painted on the windows of her shop.    On July

9, 1995, the police went to appellant's home and inquired about

the incident.    Appellant denied committing the crime but said

that he had learned of the event from his mother.    The police had

not informed appellant's mother of the vandalism.    Appellant

could not remember his whereabouts at the time of the crime.
       The trial court permitted introduction of evidence that in

the fall of 1994 appellant pulled his S-10 truck next to

Charlton's car.    He got down beside Charlton's car, and after

appellant departed, Charlton's car had been "keyed."

       Appellant argues that his conviction must be reversed

because the trial court erred in permitting introduction of the

prior vandalism to Charlton's car.    "Evidence of other

independent acts of an accused is inadmissible if relevant only

to show a probability that the accused committed the crime for

which he is on trial because he is a person of bad or criminal

character."     Sutphin v. Commonwealth, 1 Va. App. 241, 245, 337
S.E.2d 897, 899 (1985).    However, such evidence is admissible

when it is "relevant to an issue or element in the present case."
                                                                 - 2 -
 Id.   "[I]f such evidence tends to prove any of the relevant

facts of the offense charged and is otherwise admissible, it will

not be excluded merely because it also shows him to be guilty of

another crime."    Williams v. Commonwealth, 203 Va. 837, 841, 127
S.E.2d 423, 426 (1962).

       Accordingly, we have held that evidence of prior bad acts

may be properly admitted to prove, among other things, prior bad

relations of parties, Scott v. Commonwealth, 228 Va. 519, 527,

323 S.E.2d 572, 577 (1984), and a defendant's motive, Freeman v.
Commonwealth, 223 Va. 301, 313-14, 288 S.E.2d 461, 468 (1982).

"Even where another crime is not inextricably linked with the

offense at trial, it may nevertheless be proved if it shows the

conduct and feeling of the accused towards his victim, his motive

. . . or any other relevant element of the offense on trial."

Scott, 228 Va. at 526-27, 323 S.E.2d at 577.

       When admitting evidence that the appellant had keyed

Charlton's car, the trial court instructed the jury that:
          The only reason you should consider this
          testimony is for the conduct and the feelings
          of the accused towards Gay Charlton. This
          prior event does not prove or should not be
          considered as proof of the charge in this
          case that has been alleged to occur on July
          4, 1995, but merely to show his conducts
          [sic] and feelings toward Ms. Charlton.


       The trial court did not err in finding that the keying of

Charlton's car could serve to demonstrate the nature of

appellant's relationship with Charlton and his feelings toward

her.   Appellant's hostility toward Charlton was relevant on these

                                                                - 3 -
facts, where the alleged crime clearly demonstrated a similar

hostility.   The evidence corroborated the identification of

appellant as the vandal.

     Further, the trial court, although it did not do so, could

have permitted evidence of the event as it demonstrates

appellant's motive for an otherwise inexplicable crime.    The

prior bad act is probative of appellant's motive, and serves to

suggest that his intent in committing the present crime was a

desire to harm Charlton.   The fact that the trial court rejected

motive as a basis for admission of the prior bad act does not

preclude our consideration of motive as a proper basis for its

admission.   "[W]e will not reverse the trial court's ruling when,

as here, the correct result has been reached, although the court

may have assigned the wrong reason for its ruling."   Frye v.

Commonwealth, 231 Va. 370, 389, 345 S.E.2d 267, 280 (1986).

     In sum, we find that the trial court acted within its

discretion in finding that the probative value outweighed the

incidental prejudice of the prior bad act, see Miller v.
Commonwealth, 15 Va. App. 301, 305, 422 S.E.2d 795, 797 (1992),

aff'd, 246 Va. 336, 437 S.E.2d 411 (1993), as the prior bad act

evidence proved appellant's ill will toward Charlton which was a

motive for his hostile act.

     Appellant also argues that the evidence of the prior bad act

should not have been admitted because the evidence was too remote

as it occurred eight months prior.   Remoteness of a prior bad act

is one factor to be considered by the trial court; however,

                                                                 - 4 -
evidence of prior bad acts should not be withheld "solely on the

basis of remoteness unless the expanse of time has truly

obliterated all probative value."    Lafon v. Commonwealth, 17 Va.

App. 411, 419, 438 S.E.2d 279, 284 (1993).

     A period of eight months does not render evidence of the

prior bad act per se irrelevant.    See, e.g., Collins v.

Commonwealth, 226 Va. 223, 229-30, 307 S.E.2d 884, 888 (1983)

(finding that testimony about other criminal activity "eight

months or more" from the crime charged was not "too remote");
Moore v. Commonwealth, 222 Va. 72, 76, 278 S.E.2d 822, 824 (1981)

(finding evidence of other bad acts committed a year and a half

before was still relevant).    Thus, the trial court did not err in

concluding that the fact that the prior bad act was committed

eight months earlier did not sufficiently eradicate the probative

value of the incident to warrant its exclusion.

     Accordingly, we affirm.

                                                    Affirmed.




                                                                - 5 -